Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 11-18, and 20-22 are presented for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites limitation of “an actuator configured to adjust an opening profile of the opening by controlling the shape of the actuator” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant and he was unable to find support. Further, “an opening profile of the opening” is too vague. Also there is no support of “controlling the shape of the actuator” in the provided detailed description.

Claim 3 recites limitation of “wherein the opening profile comprises a diameter of the opening” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant and he was unable to find support. Further, “the opening profile” and “of the opening” are too vague. 

Claim 5 recites limitation of “wherein the opening profile is adjusted by adjusting the diameter of the at least one opening” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant and he was unable to find support. Further, “the opening profile” and “the at least one opening” are too vague. 
Claim 11 recites limitation of “wherein the opening profile is adjusted based on a desired resolution of the AM component” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner searched the provided detailed description by the applicant and he was unable to find support. Further, “the opening profile” is too vague. 


Claims 1, 3, 5, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites limitation of “an actuator configured to adjust an opening profile of the opening by controlling the shape of the actuator” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant and he was unable to find support. Further, “an opening profile of the opening” is too vague. Also there is no support of “controlling the shape of the actuator” in the provided detailed description. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 3 recites limitation of “wherein the opening profile comprises a diameter of the opening” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant and he was unable to find support. Further, “the opening profile” and “of the opening” are too vague. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 5 recites limitation of “wherein the opening profile is adjusted by adjusting the diameter of the at least one opening” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant and he was unable to find support. Further, “the opening profile” and “the at least one opening” are too vague. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.

Claim 11 recites limitation of “wherein the opening profile is adjusted based on a desired resolution of the AM component” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Examiner searched the provided detailed description by the applicant and he was unable to find support. Further, “the opening profile” is too vague. Therefore, the examiner submits that it would require undue experimentation to make and/or use the claimed limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-13, 15-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoelldorfer et al (US Pub. 2018/0200955; hereinafter Hoelldorfer).

As per claim 1, Hoelldorfer discloses an additive manufacturing (AM) apparatus [Fig. 1, 2; para 0065; a 3D printer], comprising:

a print material source [Fig. 2; para 0067; a printing material]; and 

a three-dimensional (3-D) print applicator comprising an actuator system [Fig. 4B; para 0080; nozzle switching unit 45], the actuator system comprising:

	an extruder including at least one print member having an opening configured to receive print material from the print material source and to deposit sequential layers of the print material onto a build plate to produce an AM component [Fig. 4B; para 0084; a Bowden extruder; para 0007; “…, particularly layer by layer, from a material.”; para 0069; a printing baseplate; para 0072-0074, 0079-0080; printing head unit 12 having a plurality of nozzles]; and 

	an actuator configured to adjust an opening profile of the opening by controlling the shape of the actuator [Fig. 4B, 5A, 5B, 5C; para 0079-0080; nozzles having different diameters and/or shapes of outlet openings and adapted to a current printing process and a switch can be made between different nozzles during operation]; and 

	a print controller in communication with the actuator, wherein the actuator is configured to replace, during print operation and responsive to instructions from the print controller, a first print member with a second print member having a different profile [Fig. 4B, 5A, 5B, 5C; para 0079-0080; nozzles having different diameters and/or shapes of outlet openings and adapted to a current printing process and a switch can be made between different nozzles during operation; the nozzle switching unit is controlled directly by the control and regulation unit 44 of the 3D printing device 10].


As per claim 12, Hoelldorfer discloses a method for additive manufacturing (AM) a component [Fig. 1, 2; para 0065; a 3D printer], comprising: 

receiving a print material at a three-dimensional (3-D) print applicator, wherein the 3D print applicator comprises a first removable nozzle and at least one actuator [Fig. 4B, 5A, 5B, 5C; para 0079-0080; nozzles having different diameters and/or shapes of outlet openings and adapted to a current printing process and a switch can be made between different nozzles during operation]; 

depositing a plurality of layers of the print material onto a build plate to produce an AM component [Fig. 4B; para 0084; a Bowden extruder; para 0007; “…, particularly layer by layer, from a material.”; para 0069; a printing baseplate; para 0072-0074, 0079-0080; printing head unit 12 having a plurality of nozzles]; 

configuring at least one of the first nozzle and the at least one actuator to adjust a nozzle opening profile of the 3-D print applicator during AM of the component [Fig. 4B, 5A, 5B, 5C; para 0079-0080; nozzles having different diameters and/or shapes of outlet openings and adapted to a current printing process and a switch can be made between different nozzles during operation]; a3nd 

replacing, during 3-D print operation, the first removable nozzle having a first profile with a second removable nozzle having a second profile [Fig. 4B, 5A, 5B, 5C; para 0079-0080; nozzles having different diameters and/or shapes of outlet openings and adapted to a current printing process and a switch can be made between different nozzles during operation].


As per claim 2, Hoelldorfer discloses wherein the at least one nozzle is additively manufactured [Fig. 4B, 5A, 5B, 5C; para 0079-0080; plurality of nozzles].

As per claim 3, Hoelldorfer discloses wherein the opening profile comprises a diameter of the opening [Fig. 4B, 5A, 5B, 5C; para 0079-0080; nozzles having different diameters and/or shapes of outlet openings].

As per claims 4 and 17, Hoelldorfer discloses wherein the actuator system comprises a closed-loop system [inherent to a 3D printing system (US 2012/0190976 – para 0029)].

As per claim 5, Hoelldorfer discloses wherein the opening profile is adjusted by adjusting the diameter of the at least one opening [Fig. 4B, 5A, 5B, 5C; para 0079-0080; nozzles having different diameters and/or shapes of outlet openings].

As per claim 6, Hoelldorfer discloses wherein the nozzle comprises a plurality of sections, such that each section in the plurality of sections of the nozzle is operable to adjust the nozzle opening profile [Fig. 4B, 5A, 5B, 5C; para 0079-0080; nozzles having different diameters and/or shapes of outlet openings].

As per claim 7, Hoelldorfer discloses wherein a first section of the plurality of sections of the nozzle adjusts the nozzle opening profile via a change in thermal energy [para 0072-0073; a nozzle heating system].

As per claim 8, Hoelldorfer discloses wherein a first section of the plurality of sections of the nozzle adjusts the nozzle opening profile via a change in applied force [Fig. 4B, 5A, 5B, 5C; para 0079-0080; “… switching of the nozzles 42, 42’, 42’’ takes place manually”].

As per claims 9 and 18, Hoelldorfer discloses wherein a layer in the AM component comprises at least one variable cross-section [Fig. 4B, 5A, 5B, 5C; para 0079-0080; nozzles having different diameters and/or shapes of outlet openings which can be adjusted accordingly].

As per claims 11 and 20, Hoelldorfer discloses wherein the opening profile is adjusted based on a desired resolution of the AM component [para 0096].

As per claim 13, Hoelldorfer discloses in which configuring the first nozzle comprises adjusting a diameter of the first nozzle [Fig. 4B, 5A, 5B, 5C; para 0079-0080; nozzles having different diameters and/or shapes of outlet openings which can be adjusted accordingly].
As per claim 15, Hoelldorfer discloses further comprising a plurality of nozzle segments arranged on the print applicator [Fig. 4B, 5A, 5B, 5C; para 0079-0080].

As per claim 16, Hoelldorfer discloses in which each nozzle segment in the plurality of nozzle segments is coupled to an actuator of the at least one actuators [Fig. 4B, 5A, 5B, 5C; para 0079-0080].

As per claim 21, Hoelldorfer discloses wherein the print member includes a nozzle [Fig. 4B, 5A, 5B, 5C; para 0079-0080].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoelldorfer et al (US Pub. 2018/0200955; hereinafter Hoelldorfer) in view of Gardiner et al (US Pub. 2018/03701171; hereinafter Gardiner).

As per claims 14 and 22, Hoelldorfer discloses the invention substantially. Hoelldorfer does not specifically disclose regarding a shape memory actuator but it is well known in the art. Gardiner (in the same field of endeavor) discloses regarding a shape memory actuator [para 0087]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed a 3D printing system wherein at least one nozzle is adjustable.


Short summary of the cited prior arts by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20150201499 discloses a three-dimensional printing system wherein each 3D-printing head may comprise one or more nozzle(s), which may be automatically and/or dynamically changed or switched by an on-the-fly nozzle-switching unit.
N. CN-106493940-A discloses an invention to overcome the defects and shortcomings of the existing technology, and claims a nozzle can be switched in real time during the printing process so as to realize the joint of the nozzle diameter real-time variable effect so as to match the printing requirement of nozzle diameter real-time variable 3D printer nozzle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the examiner in the prior office action.